TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 
 


NO. 03-06-00596-CR



Charles R. Branch, Appellant


v.


The State of Texas, Appellee



 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 84-409-K, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

	Charles R. Branch seeks to appeal from a judgment of conviction for delivery
of a controlled substance.  Sentence was imposed on May 2, 2006.  There was a timely motion for
new trial.  The deadline for perfecting appeal was therefore July 31, 2006.  Tex. R. App. P.
26.2(a)(2).  Notice of appeal was filed on September 25, 2006.  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).  
 




		The appeal is dismissed.
 

  
						G. Alan Waldrop, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   October 31, 2006
Do Not Publish